 

W.W. GRAINGER, INC.

PERFORMANCE SHARE AWARD AGREEMENT

 

This Performance Share Award Agreement (this “Agreement”) is entered into as of
[date] between W.W. Grainger, Inc., an Illinois corporation (the “Company”) and
the undersigned Company executive (the “Executive”).

 

Pursuant to the W.W. Grainger, Inc. 2005 Incentive Plan (the “Plan”), the
Company desires to award to the Executive as hereinafter provided certain
performance shares (the “Performance Shares”), entitling the Executive to
receive shares of the Company’s common stock (“Common Stock”) based upon the
Company’s attainment of certain long-term performance goals. This award of
Performance Shares is in consideration of the Executive’s agreement to enter
into an Unfair Competition Agreement (the “Unfair Competition Agreement”)
between the Company and the Executive concurrently with this Agreement. In turn,
the Executive desires to enter into the Unfair Competition Agreement and accept
the award of Performance Shares, on the terms and conditions set forth in this
Agreement, the Plan and the Unfair Competition Agreement. Capitalized terms used
but not defined in this Agreement have the meanings specified in the Plan.

 

NOW, THEREFORE, in consideration of the mutual promises set forth below and in
the Unfair Competition Agreement, the parties hereto agree as follows:

 

1.

General. This award is governed by and subject to the terms and conditions of
this Agreement, the

Plan and the Unfair Competition Agreement (the terms of which are hereby
incorporated herein by reference). In general, the Executive will be entitled to
receive a number of Performance Shares determined by the Company’s performance
against its sales growth target (as described in Section 2 below), with the
vesting of those Performance Shares being subject to the Company’s achievement
of its return on invested capital target (as described in Section 3 below).

 

2.

Grant of Performance Shares; Sales Growth Target. The Company hereby awards to
the Executive a total of _______ Performance Shares (the “Target Number”), such
number being subject to possible adjustment as follows. The actual number of
Performance Shares which the Executive will receive will depend on the
relationship between the Company’s total net sales during its ____ [current]
fiscal year as compared to its total net sales during its ____ [immediately
preceding] fiscal year. Such number will be calculated in accordance with the
following table:

 

If, compared to ____ sales, the

Company’s ____ sales:

Then the number of

Performance Shares will be:

Increase by less than __ percent (__%)

Zero (0)

Increase by __ percent (__%)

__ percent (__%) of the Target Number

Increase by __ percent (__%)

__ percent (__%) of the Target Number

Increase by __ percent (__%) or more

__ percent (__%) of the Target Number

 

 

 


--------------------------------------------------------------------------------



 

 

 

Amounts between the foregoing numbers will be interpolated as necessary. For
example, if ____ net sales increased by __ percent (__%) relative to ____ net
sales, then the Executive would receive __ percent (__%) of the Target Number of
Performance Shares.

 

3.

Vesting; ROIC Target. The vesting of the Performance Shares will depend upon the
Company’s average return on invested capital (“ROIC”) during the period of three
fiscal years beginning with the ____ fiscal year, i.e., the Company’s ____, ____
and ____ fiscal years (the “Measuring Period”). For this purpose, ROIC means the
Company’s operating earnings divided by its net working assets. The average ROIC
during the Measuring Period will be calculated by adding together the average
ROIC for each of the three fiscal years comprising the Measuring Period and
dividing the resulting sum by three (3). Vesting will be determined in
accordance with the following table:

 

If the Company’s average ROIC

during the Measuring Period is:

Then the following percentage of

Performance Shares will vest:

Less than __ percent (__%)

Zero (0)

__ percent (__%) or more

One hundred percent (100%)

 

Amounts between the foregoing numbers will not be interpolated. In other words,
the Performance Shares will either vest at one hundred percent (100%) or they
will not vest at all. If the Performance Shares vest, then in settlement of the
Performance Shares, the Executive will receive a number of shares of Common
Stock equal to the number of Performance Shares determined under Section 2
above, subject, however, to the withholding provisions below. If the Performance
Shares do not vest, then they will be forfeited in full and the Executive shall
have no further rights with respect to the award hereunder.

 

4.

Receipt by the Executive of the Plan. The Executive acknowledges receipt of the
Plan booklet which contains the entire Plan. The Executive represents and
warrants that he has read the Plan and that he agrees that all Performance
Shares awarded under it shall be subject to all of the terms and conditions of
the Plan, including but not limited to the exclusive right of the Committee to
interpret and determine the terms and provisions of the Performance Share Award
Agreements and the Plan and to make all determinations necessary or advisable
for the administration of the Plan, all of which interpretations and
determinations shall be final and binding. Without limiting the generality of
the foregoing, the Committee shall have the discretion to adjust the terms and
conditions of awards of Performance Shares to correct for any windfalls or
shortfalls in such awards which, in the Committee’s determination, arise from
factors beyond the awardees’ control, provided, however, that the Committee’s
authority with respect to any award to a “covered employee,” as defined in
Section 162(m)(3) of the Code, shall be limited to decreasing, and not
increasing, such award.

 

5.

Tax Deposit. If the Performance Shares shall vest, the Executive shall deposit
with the Company an amount of cash equal to the amount determined by the Company
to be withheld upon such vesting for any withholding taxes, FICA contributions,
or the like under any federal or state statute,

 

2

 


--------------------------------------------------------------------------------



 

rule, or regulation. The Company may withhold, and the Committee may in its
discretion permit the Executive to elect (subject to such conditions as the
Committee shall require) to have the Company withhold, a number of shares of
Common Stock having a fair market value on the date that the amount of tax to be
withheld is determined equal to the required statutory minimum withholding. The
Company shall not issue and deliver any of its Common Stock upon the vesting and
settlement of the Performance Shares until and unless the Executive has made the
deposit required herein or proper provision for withholding has been made.

 

6.

Agreement to Serve. Except in the case of an event causing acceleration of
vesting in accordance with the Plan, the Executive agrees to remain in the
employ of the Company or its subsidiaries for a period of at least one (1) year
from the award date of the Performance Shares, subject to the right of the
Company to terminate such employment.

 

7.

Other Terms and Conditions Applicable to the Performance Shares.

 

 

a.

Rights of Shareholder. The Executive shall not have any voting rights with
respect to the Performance Shares. From and after the date that the number of
Performance Shares is determined under Section 2 above, the Executive shall be
entitled to receive dividend equivalent payments from the Company on the
Performance Shares in an amount equal to the dividends paid by the Company on a
corresponding number of shares of Common Stock. From and after the date of the
Performance Shares’ vesting or failing to vest under Section 3 above, the
Executive shall have no further right to receive dividend equivalent payments
with respect to the Performance Shares.

 

b.

Termination of Employment. If the Executive’s employment terminates during the
Measuring Period for any reason other than retirement, disability or death, then
the Performance Shares will be forfeited in full and the Executive shall have no
further rights with respect to the award hereunder.

 

c.

Retirement. If the Executive’s employment with the Company terminates during the
Measuring Period by reason of retirement, then the Executive will be entitled to
receive in settlement of the Performance Shares a number of shares of Common
Stock equal to the product of (x) the number of Performance Shares, if any,
which subsequently vest under Section 3 above, multiplied by (y) a fraction, the
numerator of which is the number of months during the Measuring Period that the
Executive was employed by the Company and the denominator of which is the total
number of months in the Measuring Period, i.e., 36 months. For purposes of the
foregoing calculation, the Executive will be deemed to have been employed by the
Company during the month that his employment terminates if, and only if, such
termination occurs on or after the fifteenth (15th) calendar day of that month.

 

d.

Disability or Death. If the Executive’s employment with the Company terminates
during the Measuring Period by reason of disability (defined below) or death,
then the Executive or the Executive’s estate, as the case may be, will be
entitled to receive in settlement of the Performance Shares a number of shares
of Common Stock calculated in the same manner as under Subsection c immediately
above, provided, however, that if such termination of employment occurs during
the first fiscal year of the Measuring Period, then for purposes of such
calculation the number of Performance Shares referred to in clause (x) of such
calculation shall be determined as though the Company had met, but not exceeded,
its sales growth target and 100 percent of such Performance Shares had vested.
For purposes of the foregoing, the term “disability” means the Executive’s
inability to engage in any substantial gainful activity

 

3

 


--------------------------------------------------------------------------------



 

by reason of any medically determinable physical or mental impairment that can
be expected to result in death or that has lasted for a continuous period of not
less than twelve (12) months.

 

8.

Severability. The provisions of the Agreement shall be severable, and in the
event that any provision of it is found to be unenforceable, all other
provisions shall be binding and enforceable on the parties as drafted. In the
event that any provision is found to be unenforceable, the parties consent to
the Court’s modification of that provision in order to make the provision
enforceable, subject to the limitations of the Court’s powers under the law.

 

9.

Venue. The Executive acknowledges that, in the event that a determination of the
enforceability of this Agreement is sought, or any other judicial proceedings
are brought pertaining to this Agreement, the Company has the choice of venue
and the preferred venue for such proceedings is Lake County, Illinois.

 

10.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois, excluding any conflicts or choice of law
rules or principles thereof.

 

IN WITNESS WHEREOF, the Company has caused this Performance Share Award
Agreement to be executed by a duly authorized Officer of the Company and the
Executive hereby agrees to all the terms and conditions set forth above.

 

 

 

W.W. GRAINGER, INC.

 

By:

 

 

Richard L. Keyser

Chairman and Chief Executive Officer

 

 

 

 

Executive (Signature)

 

 

 

Executive (Print Name)

 

 

 

Date

 

 

 

 

 

 

 

4

 

 

 